Title: Elizabeth Trist to Thomas Jefferson, 7 June 1812
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            Dear Sir Bird Wood Henry Cty June 7th 12
             Your kind favor with the pamphlet I recd with great pleasure and have perused it with attention as I do every publication that bears your signiture in this instance I felt a desire to be convinced as it was the only circumstance that ever occurd in which my weak Judgment had been so operated upon as t not to subscribe implicitly to your opinions but the Analysis of your Work which was publish’d in the News paper removed every doubt from my mind previous to the receipt of your Book, would to God that my darkness cou’d be as effectually enlightend on a subject more essential to my happiness I am sufficiently credulous on common occasions but I fear that I am not to be saved by faith and good Works are out of my power to perform the spiritual grace that is necessary to make me a Christian has never touch’d my heart and I am not without serious reflections on the subject—but to return to Mr Livingston I feel contrition for being so presumtive as to believe for a moment that you had decided hastily on information derived from the enemies of Mr L—and that you wou’d have acted differently had you been on the spot, not considering the affair of so much importance or that so much was involved in it—It never enterd my mind that a want of integrity or even malice wou’d be ascribed to you. It has been a vexatious and troublesome affair to you and Mr L—tho unintentionally has added to the Wreaths which fame had deck’d you with and which I am satisfied will never wither altho the malice and envy of a few may endeavour to shade it, I had no Idea that so much coud be advanced in support of the rights of  the people, against Mr L’s claim: which your Wisdom has intirely demolish’d—tho profound, your writings are so plain and convincing that any the mind cou’d understand them, your reproofs are gentle  and conclusive and I think the Judges will receive a lesson that will make them more careful in future how they Compremit themselves, I believe their error was a want of sufficient knowledge not a want of integrity or favoritism for there never appeard to be any great intimacy kept up but I have no doubt that they had a high respect for his talents and thought his legal knowledge superior to their own. It certainly required wisdom as well as integrity to decide correctly at that time
            I wish much to know if a chancery Court is establish’d in Orleans and who Presides as Chancellor, as the fate of my poor unfortunate children is to be decided upon, in that Court
            That I shou’d even have tolarable spirits is Wonderful I have had so much to agonize my mind, deprived of almost every thing that cou’d make life desireable and the bitter reflection of my becoming a serious burthen on my friends particularly if my existance shou’d be prolonged to a helpless state; I have as yet reason to be thankful the Asylum that is afforded me at present is congenial to my feelings we find sufficient occupation to amuse without seeking for, or even Wishing for  much society if I cou’d see my adored Grand children and their Mother and a few beloved friends Occasionally It wou’d be a comfort that I shou’d enjoy exceedingly, but as that is denied I endeavour to bear with composure what I can not remedy and console my self with the Reflection that I might have been less happy if I had possess’d Wealth I was pleased to see the reappointment of Governor Claiborne as it was thought that he wou’d be superceeded by Detrehan   I deplore with you that the prosperity and happiness of our Country is to be checkd by a War, the trecherous unprincipled conduct of the English in arming the Indians against us, a measure so truly barbarous and mean that I cou’d fight my self to avenge the horrid cruelty, is there an American whoes blood does not boil with indignation at the injuries and insults we have experienced I am clear for the Use of the Guillotine to extirpate every Villian that dares to insult our Goverment I cou’d be wrouht upon to do desperate things against our internal as well as external foes and am glad that the spirit of my Country is roused into Action we shall I hope have the satisfaction to make them feel our resentment and those cold water fellows, if not trecherous, in Congress and else where, if they advocate the measures of our enemies shou’d suffer they may leave the Country and take their property with them but their fate shou’d soon be decided if they did not alter their tone, that is, if I had the power,  Peachey is much gratified with the opportunity you have given him of investigating the affair of the Batture and is clearly of opinion that Mr L has no title what ever and that there can not be any furthur litigation on the subject; but I am not so clear that he will not with the Aid of his counsel come forth with a rejoinder if he does not, it will be certain evidence that he can find nothing to countervail your opinions, I heard that his Brother John was greatly disappointed at his not coming on to attend the supreme Court at Washington— I thank you for the intelligenc you gave me respecting my friends in Albemarle that no change has taken place for the worse since I left there is very pleasing information Mrs and Mr Gilmer Unite with me Wishing you every blessing that God can bestow, with affectionate assurences of regard for Mr and Mrs Randolph and family I am Your much Obliged friend
            
              E.
              Trist
          
          
            We live 30 miles from The Rocky mount in Henry. that is in Franklin County
          
        